Citation Nr: 0724866	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for the receipt of 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant's father served on active duty from May 25, 
1960 to July 18, 1960.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

The appellant's father did not serve during a period of war.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria 
for the receipt of nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101, 1521(j), 1542 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  




38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  In a nonservice-
connected pension case, a section 5103 notice should advise 
the claimant of the types of evidence and/or information 
deemed necessary to substantiate the element of veteran 
status.  See Palor v. Nicholson, No. 04-0555 (U.S. Vet. App. 
June 29, 2007).

A pre-adjudicatory RO letter in November 2004 advised the 
appellant of the criteria for establishing basic eligibility 
for nonservice-connected death pension benefits, to include 
"evidence showing the veteran had qualifying active duty 
service (at least 90 days of active duty, one of which was 
during a period of war)."  The RO fulfilled its duty to 
develop the claim by obtaining service department 
verification of the type(s) of service for the appellant's 
father.  The service department certification, which only 
showed peacetime service, is binding on VA.  38 C.F.R. 
§ 3.203(c) (2006).  As the interpretation of a statute is 
dispositive of the case at hand, there is no further VCAA 
duty to assist or the duty to notify in this case.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  Furthermore, any notice 




defect with respect to establishing the element of veteran 
status in this case would be non-prejudicial error.  See 
Palor, No. 04-0555 (U.S. Vet. App. June 29, 2007).  

The payment of nonservice-connected death pension benefits is 
provided to children of a veteran of a period of war who 
meets the service requirements of 38 U.S.C.A. § 1521(j).  
38 U.S.C.A. § 1542 (West 2002).  A veteran meets the 
necessary service requirements if he served in active 
military, naval or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2006).

A service department's certification of service is conclusive 
and binding on VA.  38 C.F.R. § 3.203(c) (2006).  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 748 (Fed. Cir. 1997).

The service department has verified that the appellant's 
father served on active duty from May 25, 1960 to July 18, 
1960.  This was a period of peacetime service.  See 
38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2 (2006).  There 
is no allegation of any other type of active duty service.  
As the appellant's father did not serve during a period of 
war, the appellant does not meet the threshold requirements 
for eligibility for VA death pension benefits.  38 U.S.C.A. 
§§ 1521(j), 1542 (West 2002).  The claim, therefore, lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to 



Board terminated because of absence of legal merit or lack of 
entitlement under law).  


ORDER

The claim of entitlement to basic eligibility for the receipt 
of nonservice-connected death pension benefits is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


